Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joh Salazar on 3/14/22.
The application has been amended as follows: 
	In Claims 3-8, 18-19, replace the phrase “The method of claim” with “The computer implemented method of claim”

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 9, 17) “determining one or more search constraints based on the input data: and searching among one or more ranges of challenge parameters based on the one or more constraints to generate the one or more candidate challenges; determining, using a machine-learned model, whether each of the one or more of the candidate challenges satisfies a threshold condition, wherein the threshold condition is based on a target challenge difficultly; in response to a positive determination, outputting the one or more candidate challenges that satisfy the 
Generating personalized challenges is well known in the art. For instance, Huffman et al. (2019/0091567) in view of Keen et al. (2018/0341903) and Zhu et al. (2019/0324780) teaches generating personalized challenges.  
However, Huffman in view of Keen and Zhu is silent on “determining one or more search constraints based on the input data: and searching among one or more ranges of challenge parameters based on the one or more constraints to generate the one or more candidate challenges; determining, using a machine-learned model, whether each of the one or more of the candidate challenges satisfies a threshold condition, wherein the threshold condition is based on a target challenge difficultly; in response to a positive determination, outputting the one or more candidate challenges that satisfy the threshold condition for use in the computer game by the user”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON T YEN/Primary Examiner, Art Unit 3715